Citation Nr: 0638351	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of a left 
foot fracture as secondary to service-connected pes planus.

3.  Entitlement to service connection for low back disability 
as secondary to service-connected pes planus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  Service records demonstrate that the veteran was 
awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran was scheduled for a hearing before 
a Veterans Law Judge in October 2005, but failed to appear.  
In April 2006, the Board granted the veteran's motion to 
advance on the docket.

The Board remanded the claim to the RO in May 2006 for 
further development and consideration. 


FINDINGS OF FACT

1.  The veteran's pes planus is manifested by symptoms that 
more nearly approximate moderate but not severe or pronounced 
acquired flatfoot; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
involvement of the tendo Achillis have not been demonstrated.

2.  There is no competent evidence that the veteran's left 
foot fracture was caused or aggravated by his service-
connected pes planus.  

3.  There is no competent evidence that the veteran's low 
back disability was caused or aggravated by his service-
connected pes planus.  




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for pes planus are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5276 (2006).

2.  Service connection for a left foot fracture as secondary 
to service-connected pes planus is not established.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2006).

3.  Service connection for a back condition as secondary to 
service-connected pes planus is not established.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  

The Board concludes that the RO letters sent in November 2003 
and June 2006 adequately informed the veteran of the 
information and evidence needed to substantiate his claims 
for service connection and increased ratings, complied with 
VA's notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was provided examinations 
regarding the conditions at issue.   

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  



B.  Analysis

1.  Pes Planus 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

When, as here, the appeal does not involve the propriety of 
the ratings initially assigned just after establishing 
entitlement to service connection for the conditions at 
issue, the current level of functional impairment is the most 
important consideration since the veteran is requesting 
higher ratings for already established service-connected 
disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran and a long-time friend contend that the veteran's 
service-connected pes planus should be rated more than 10 
percent disabling, as the symptoms and manifestations of the 
disability have increased in severity.  The veteran must use 
a cane to walk, and his foot pain is severe.  They note that 
the veteran sustained a fracture of the left foot, and 
physicians have noted that the veteran suffers from several, 
very severe foot disabilities.  The veteran asserts that 
these conditions were caused by his service-connected pes 
planus.  

The history of this disability shows that the veteran had 
been in receipt of service connection for pes planus rated 0 
percent rating, effective from separation from service in 
October 1945 under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
In January 2002, the veteran requested an increased rating 
for the disability.  He was subsequently granted an 
increased, 10 percent, rating, effective from the date of the 
increased rating claim in January 2002.  The veteran 
continues to appeal for a higher rating for this disability.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet.  Pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

A VA examination was conducted in February 2004.  The veteran 
complained of feet pain.  He was given foot orthotics but 
does not use them.  The examiner noted that no painful motion 
was elicited during examination, except when the veteran 
stands or has to walk.  Bilateral motion of the feet was 38 
degrees flexion, 16 degrees extension, 22 degrees pronation, 
and 16 degrees supination; which, according to the examiner, 
was possibly due to the aging process.  The examiner noted a 
5 to 10 percent increase in loss of function due to pain.  
There was no objective evidence of edema, instability, 
weakness, tenderness, callosities, or uneven shoe wear.  The 
diagnoses were bilateral pes planus; and hallux valgus, left 
greater than right.  

A VA examination was conducted in July 2006.  The veteran has 
complained of severe pain in both feet on prolonged use.  The 
veteran stated that he has had bilateral bunions for 20 
years, which he attributed to his service-connected pes 
planus.  He also notes that he has been prescribed shoe 
inserts in the past but does no use them as they do not 
alleviate any pain.  

The veteran had normal range of inversion and eversion of the 
heels, and pronation and supination of the feet.  Regarding 
the left foot, he had 10 degrees of dorsiflexion and plantar 
flexion of the great toe at the metatarsophalangeal joint, 
and 50 percent diminished motion of the other 4 toes at the 
metatarsophalangeal joints.  Regarding the right foot, he had 
30 degrees of dorsiflexion and plantar flexion of the great 
toe at the metatarsophalangeal joint, and normal motion of 
the other 4 toes.  The feet were stable without flare up, and 
there was no additional pain or limitation of motion or 
function with repetitive use.  The veteran's Achilles tendons 
were properly aligned, and his flat foot deformity remained 
stable on manipulation.  The veteran's pes planus involved 
the longitudinal arches of both feet.  

The examiner stated that, regarding the veteran's left foot, 
the fracture of the left fifth metatarsal, generalized 
osteoporosis, and bunion deformity were unrelated the his 
mild flat foot deformity.  Regarding the veteran's right 
foot, the examiner stated that the bunion deformity and 
generalized osteoporosis were unrelated to his mild flat foot 
deformity, but were related to the veteran's advancing age 
and diabetes.  The veteran's hallux inclinations were noted 
to have been associated with his bunion deformities.  

In rating the service-connected disability, the veteran's 
symptoms may be considered to the extent they cannot 
measurably be distinguished from any other nonservice-
connected disorder that may be manifested.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); see also Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993) (if it is medically 
determined that the impairment attributable to nonservice-
connected and service- connected conditions cannot be 
distinguished, the benefit-of- the-doubt doctrine requires 
that all such impairment be attributed to the service-
connected disability).  However, in this particular case, a 
VA physician who conducted the July 2006 examination has 
provided an opinion regarding this issue.  Thus, most of the 
veteran's pain and other symptoms, such as bunions, hallux 
valgus, osteoporosis, and a healed left foot fracture, have 
been attributed to his advancing age and diabetes.  Symptoms 
attributable to nonservice-connected disabilities generally 
may not be considered in evaluating the service-connected 
disability under consideration.  See 38 C.F.R. § 4.14; 
Mittleider, 11 Vet. App. at 183.  

The evidence of record fails to demonstrate severe or 
pronounced bilateral pes planus.  The objective evidence does 
not show marked deformity, indications of swelling on use, 
pain on manipulation, involvement of the tendo Achilles, or 
characteristic callosities.  As such, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5276.

The record reflects the veteran's complaints of recurrent 
pain with prolonged standing or walking, etc.  The Board does 
not doubt in the least that the service-connected disability 
produces pain.  However, for purposes of evaluating the 
service-connected disorder, the subjective descriptions must 
be reviewed in light of the objective findings.  The Board 
must further point out that the schedular criteria are based 
on average impairment of earning capacity, not the level of 
impairment the service-connected disability produces in a 
particular occupation or line of occupations, such as those 
that demand prolonged standing without an opportunity to sit 
down.  Thus, the Board finds that these functional 
limitations do not place the evidence at or near a balance as 
to whether the veteran would be more than moderately impaired 
in an average occupation under Diagnostic Code 5276.

The Board has considered the applicability of other 
diagnostic codes pertaining to the feet.  In the instant 
case, however, none of the other codes are for application as 
the veteran is not service-connected for any of the other 
disabilities listed in the diagnostic code pertaining to the 
feet.

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating, especially when the 
applicable diagnostic criteria under Diagnostic Code 5276 
specifically contemplate pain on use of the feet.  Indeed, 
the effects of functional loss due to pain are the 
foundations of the currently assigned rating.  DeLuca v. 
Brown, 8 Vet. App. 205 (1995).  38 C.F.R. §§ 4.40, 4.45, 
4.59.  It has also been held that where a diagnostic code is 
not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As the diagnostic code under which the instant 
disability is rated, Diagnostic Code 5276, is not predicated 
on limited range of motion, the current case law supports the 
conclusion that §§ 4.40 and 4.45 are not applicable.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

2.  Service Connection Claims

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
those circumstances, compensation is allowable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran contends that the orthotics prescribed for his 
service-connected pes planus caused him to trip and fall and 
fracture his left metatarsal bone in September 2003.  In 
addition, having to alter his gait as a result of his 
service-connected pes planus caused his low back disability, 
currently diagnosed as moderately severe degenerative disc 
disease and osteoarthritis, most pronounced at L5-S1.  

There is no medical evidence of record to support the 
veteran's contentions regarding secondary service connection.  
Specifically, the VA examiner who conducted the July 2006 
examination stated that the veteran's fracture of the left 
fifth metatarsal, which is now well healed, is unrelated to 
his mild flat feet or bunion deformities.  The examiner 
stated that the fracture was most likely secondary to his 
diabetes associated with his peripheral neuritis causing left 
foot numbness and atherosclerosis causing diminished left 
foot pusses.  The examiner also stated that the veteran's 
mild flat feet deformities are not the cause of his back pain 
and would not be associated with any spinal abnormalities.  
The Board finds there is simply no competent medical evidence 
of record that demonstrates a nexus between the veteran's 
left foot fracture and low back disability and his service-
connected pes planus.  Velez, 11 Vet. App. at 158.  

The Board emphasizes that the veteran's personal, lay opinion 
as to the relationship between his left foot fracture and 
back disorder, and his service-connected pes planus is not 
competent medical evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeals are 
denied. 




ORDER

An increased rating for pes planus is denied.

Service connection for a left foot fracture as secondary to 
service-connected pes planus is denied.

Service connection for a low back disability as secondary to 
service-connected pes planus is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


